   Case 1:14-cr-00582-RMB Document 21 Filed 04/27/20 Page 1 of 2 PageID: 48
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Bradford Widder                                                      Cr.: 14-00582-001
                                                                                       PACTS #: 616241

Name of Sentencing Judicial Officer:    THE HONORABLE RENEE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/12/2017

Original Offense:   Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone

Original Sentence: Imprisonment - 12 months and 1 day; Supervised Release – 3 years

Special Conditions: Special Assessment, Alcohol Treatment, Drug Treatment, Community Service -
Hours, Substance Abuse Testing

Type of Supervision: Supervised Release                       Date Supervision Commenced: 08/31/2018

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender has violated the special supervision condition which states 'You
                      must refrain from the illegal possession and use of drugs, including
                      prescription medication not prescribed in your name, and/or the use of
                      alcohol, and must submit to urinalysis or other forms of testing to ensure
                      compliance. It is further ordered that you must submit to evaluation and
                      treatment, on an outpatient or inpatient basis, as approved by the U.S.
                      Probation Office. You must abide by the rules of any program and must
                      remain in treatment until satisfactorily discharged by the Court. You must
                      alert all medical professionals of any prior substance abuse history,
                      including any prior history of prescription drug abuse. The U.S. Probation
                      Office will supervise your compliance with this condition.'
                      On January 21, 2020, the offender checked himself into Seabrook House in
                      Bridgeton, New Jersey, after months of repeated drug abuse. The offender was
                      apparently using heroin, methamphetamines, benzodiazepines, opiates and
                      fentanyl. He was using these substances with his wife who is also an addict. The
                      offender successfully completed treatment after 60 days and moved into a sober
                      living environment in Egg Harbor Township, New Jersey. The offender was
                      also attending Intensive Outpatient Treatment (IOP) at Behavioral Crossroads.
                      Due to the COVID-19 pandemic, Behavioral Crossroads switched their IOP
                      program to tele-health services for the safety of staff and patients.
                      Unfortunately, the offender neglected to switch to tele-health and even blamed
                      his counselor for not attending treatment in this manner. The offender was
                      encouraged on multiple occasions to reach out to Behavioral Crossroads to get
   Case 1:14-cr-00582-RMB Document 21 Filed 04/27/20 Page 2 of 2 PageID: 49
                                                                                             Prob 12A – page 2
                                                                                              Bradford Widder

                       the information needed to attend treatment virtually, but he failed to do so and
                       subsequently has relapsed on heroin.
                       The offender states he relapsed for about a week and then contacted Maryville
                       to get himself into detox. He checked himself into Maryville s detox program
                       on Friday April 23, 2020 for five days. The undersigned officer spoke with
                       admissions at Maryville to confirm the offender did report and to discuss
                       potential options such as an extended stay and/or aftercare.


U.S. Probation Officer Action:

The undersigned officer was assigned the offenders case in January of 2020, about the same time the
offender admitted himself into Seabrook House, although, it is noteworthy, the undersigned officer has
supervised the offender in the past and is very familiar with him. When the offender returned home from
Seabrook House the undersigned officer could not believe the changes in the offender s attitude and
appearance. He was a different person from the last time the undersigned officer had contact with him. He
was looking forward to working and staying sober. The COVID-19 pandemic has affected everyone and
everything, especially how we go about normal activities to include healthcare. Although treatment through
tele-health is not new it s certainly not the normal course for IOP. The undersigned officer is in no way
blaming the pandemic for the offender s relapse, as it was his responsibility to stay on top of his aftercare
to include attending IOP through tele-health. Unfortunately, the offender s serious addiction to multiple
substances along with his proclivity towards depression does not surprise anyone that he relapsed given the
circumstances. It is also noteworthy that the offender lost his job due to the pandemic. To his credit, he
notified his roommates, his family, and the undersigned officer of his relapse and took steps to get help. To
the offender s credit, he would have never done this prior to his time at Seabrook House.

No Court action is recommended at this time. However, by Your Honor s response and signature below,
we shall provide this document to Mr. Widder as an Official Judicial Letter of Reprimand. Should the
offender s non-compliance continue, we will seek further Court action.

                                                                   Respectfully submitted,
                                                                      Bethany Crede/sa
                                                                    By: Bethany Crede
                                                                         U.S. Probation Officer
                                                                    Date: 04/24/2020

Please check a bo belo      o indica e he Co r s direction regarding action to be taken in this case:

   No Formal Court Action-Document to Serve as Official Judicial Letter of Reprimand (as recommended
   by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                   Signature of Judicial Officer




                                                                               Date
